MEMORANDUM **
Baghrat Vartanian, his wife Ruzanna Vartanian, and children Ashken and Albert Vartanian, natives and citizens of Azerbaijan, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen deportation proceedings on the basis of ineffective assis*677tance of counsel. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA acted withing its discretion when it denied the Vartanians’ motion as untimely because it was filed over two years after the BIA’s final order of removal and nearly six months after the Vartanians consulted with new counsel. See 8 C.F.R. § 1003.2(c)(2) (motion to reopen must be filed no later than 90 days after the final administrative decision was rendered); Iturribarria, 321 F.3d at 899 (explaining that in cases involving ineffective assistance of counsel, the filing deadline may be tolled until the petitioner meets with new counsel to discuss his file).
In light of this holding, we do not reach the Vartanians’ remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.